Felton, J.
Under the provisions of USCA, Title 50, § 1899 (a) (2) the jury was authorized to find that the plaintiff’s primary purpose in seeking possession of the premises was for her own immediate and personal use and that the intention of allowing her family to occupy them is, under the circumstances, a part of her personal use, especially in view of the plaintiff’s ill health. (The case d,oes not involve an apartment house or duplex in the common sense of the word, but a large house superficially divided by the locking of doors into separate living quarters.) We do not think that the plaintiff’s testimony was so vague and contradictory as to require a finding against her. It is apparent from the record that the plaintiff could not speak English fluently. The jury heard and saw the plaintiff and was in a better position to evaluate her testimony. The Appellate Division of the Civil Court of Fulton County did not err in affirming the judgment of the trial court.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.